Citation Nr: 0910971	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  05-29 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for residuals of bilateral knee injury has 
been received.

2.  Entitlement to service connection for residuals of 
bilateral knee injury.  

3.  Whether new and material evidence to reopen a claim for 
service connection for schizophrenia has been received.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to October 
1956.  

Claims for service connection for residuals of bilateral knee 
injury and schizophrenia were previously denied by the RO in 
December 1993.  
 
This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2004 rating decision in which the RO denied the 
Veteran's petition to reopen claims for service connection 
for residuals of bilateral knee injury and schizophrenia.  In 
April 2004, the Veteran filed a notice of disagreement (NOD).  
A statement of the case (SOC) was issued in August 2005, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in August 2005.

The RO and the Appeals Management Center (AMC) have at times 
phrased the issues as "service connection for knee injury" 
and "service connection for schizophrenia," and, in a 
January 2009 supplemental SOC (SSOC), the AMC addressed the 
claims for service connection on the merits.  In any event, 
regardless of the RO and AMC's actions, the Board has a legal 
duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address 
the question of whether new and material evidence has been 
received to reopen the claims for service connection.  That 
matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
As the Board must first decide whether new and material 
evidence to reopen the previously denied claims has been 
received-and, in view of the Board's favorable decision on 
the request to reopen the claim service connection for 
residuals of bilateral knee injury-the Board has 
characterized the appeal involving this disability as 
encompassing the first two matters set forth on the title 
page.

In August 2006, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record. 

In May 2007, the Board remanded the Veteran's claims to 
reopen to the RO via the AMC for further action, to include 
additional development of the evidence.  After completing the 
requested development, the RO/AMC continued the denials of 
the claims (as reflected in a January 2009 SSOC) and returned 
these matters to the Board for further appellate 
consideration.

The Board's decision reopening the claim for service 
connection for residuals of bilateral knee injury is set 
forth below.  The claim for service connection for residuals 
of bilateral knee injury, on the merits, and the petition to 
reopen the previously denied claim for service connection for 
schizophrenia are addressed in the remand following the 
order; these matters are being remanded to the RO via the 
AMC, in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.  

2.  In a December 1993 rating decision, the RO denied service 
connection for residuals of bilateral knee injury; although 
notified of the denial in a December 1993 letter, the Veteran 
did not initiate an appeal.  

3.  Evidence associated with the claims file since the 
December 1993 denial is not cumulative and redundant of 
evidence of record at the time of the prior denial, relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim for service connection for residuals of bilateral knee 
injury.


CONCLUSIONS OF LAW

1.  The December 1993 rating decision that denied service 
connection for residuals of bilateral knee injury is final.  
38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008).

2.  As evidence received since the RO's December 1993 denial 
that is pertinent to the claim for service connection for 
residuals of bilateral knee injury is new and material, the 
criteria for reopening the claim are met.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition of the claim to reopen, the 
Board finds that all notification and development actions 
needed to fairly adjudicate this aspect of the appeal have 
been accomplished.  




II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

As indicated above, the RO denied the Veteran's claim for 
service connection for residuals of bilateral knee injury in 
December 1993.  The evidence of record at the time consisted 
of VA and private treatment records that did not show any 
current disability of the knee(s).  A morning report 
indicated that the Veteran was assigned to Headquarters 11th 
Airborne Division during his service.  

Although notified of RO's December 1993 decision later that 
month, the Veteran did not initiate an appeal; hence, the 
decision is  final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008).

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of a veteran.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(a) (2008); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The Veteran sought to reopen his previously denied claim in 
October 2003.  Regarding petitions to reopen filed on or 
after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decisionmakers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the RO's 
December 1993 rating decision.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Pertinent evidence added to the claims file since December 
1993 includes records showing that the Veteran has a current 
bilateral knee disability.  In this regard, a December 2003 
VA outpatient treatment record shows an assessment of 
degenerative joint disease, bilateral knees.  The Veteran 
also provided a statement that he was a paratrooper during 
service and had pain in his knees after jumps.  He relayed 
that he was diagnosed with a knee disability in service and 
that since that time his knees had gotten progressively 
worse.

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for 
residuals of bilateral knee injury.  

At the time of the December 1993 rating decision, there was 
no evidence of any current knee disability or any indication 
that any knee disability could be related to service.  The 
additionally received treatment records reflect that the 
Veteran currently has degenerative joint disease, bilateral 
knees; and his statements indicate that he had knee injury 
and possible residuals in service.  

The Board finds that the foregoing evidence is "new" in 
that it was not before agency decisionmakers at the time of 
the December 1993 final denial of the claim for service 
connection, and is not duplicative or cumulative of evidence 
previously of record.  Moreover, this evidence is 
"material" in that it addresses the existence of a current 
disability and a possible relationship to service.  Hence, 
the treatment records and the Veteran's statements-taken 
together with other evidence of record, to include the 
morning report showing assignment to an Airborne unit-tend 
to suggest that the Veteran's current degenerative joint 
disease of the knees may be related to service; particularly, 
injury associated with aircraft jumps and parachute landings, 
as alleged.  As such, the additional evidence raises a 
reasonable possibility of substantiating the Veteran's claim 
for service connection for residuals of bilateral knee 
injury.  

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
residuals of bilateral knee injury are met.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service 
connection for residuals of bilateral knee injury has been 
received, to this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that RO action 
on the reopened claim for service connection for bilateral 
knee disability is warranted.  The Board also finds that 
further RO action regarding on the remaining request to 
reopen is warranted, even though such will, regrettably, 
further delay an appellate decision on this matter.

Pertinent to the knees, the Board notes that, in January 2004 
correspondence, the Veteran stated that he was a paratrooper 
for two years during service and noticed pain in his knees 
after jumps.  He relayed that he went to the dispensary and 
was diagnosed with a knee disability and told that the bones 
in his knees were splintering with each hard landing after a 
jump.  He stated that he was placed on light duty and that 
since that time his knees have gotten progressively worse.  
During the August 2006 hearing, the Veteran provided similar 
testimony.  

A morning report indicates that the Veteran was assigned to 
Headquarters 11th Airborne Division during his service, which 
tends to lend credence to his assertions of repeated impact 
(or, injury) to the knees upon parachute landings.  

In July 1991, the Veteran reported to the emergency room and 
complained about bumping his left knee cap two weeks prior.  
The diagnosis at that time was contusion left patella.  VA 
outpatient treatment records in July and December 2003 show 
assessments of degenerative joint disease, bilateral knees.  

The treatment records showing current degenerative joint 
disease of the knees, taken together with the Veteran's 
report of hurting his knees during service on parachute 
landings, with knee problems continuing since that time, and 
the morning report showing the Veteran assigned to an 
Airborne division, suggest that Veteran may have current 
degenerative joint disease of the knees related to service.  
However, the record includes no actual opinion addressing the 
medical relationship, if any, between current degenerative 
joint disease of the knees, and service.  

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), VA will 
provide a medical examination or obtain a medical opinion if 
the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated 
with an event, injury, or disease that occurred in service, 
but the record does not contain sufficient medical evidence 
to decide the claim.  See also 38 C.F.R. § 3.159(c)(4) 
(2008); McLendon v. Nicholson, 20 Vet. App. 79 (2006.  

Under the circumstances of this case, the Board finds that 
medical examination and opinion by an appropriate physician-
based on consideration of the Veteran's documented medical 
history and assertions, and supported by fully stated 
rationale-is needed to resolve the claim for service 
connection for residuals of bilateral knee injury.  Id.

Accordingly, the RO should arrange for the Veteran to undergo 
VA examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, 
shall result in denial of the reopened claim for service 
connection for residuals of bilateral knee injury.  See 
38 C.F.R. § 3.655(b).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
Veteran fails to report to any scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

The Board also finds that further notification action on the 
request to reopen a claim for service connection for 
schizophrenia is needed to comply with notice provisions of 
the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  With respect to a request to reopen a 
previously denied claim, a claimant must be notified of both 
what is needed to reopen the claim and what is needed to 
establish the underlying claim for service connection.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

While a May 2007 letter provided notice of the appropriate 
legal definition of new and material evidence, a generic 
notice of this type is not sufficient.  In this case, the 
Board does not consider the AMC's statement-that the 
Veteran's claim for service connection for schizophrenia was 
previously denied because "the evidence necessary to 
substantiate the element or elements required to establish 
service connection were found insufficient"-to comply with 
the requirements of Kent.  The Veteran has not been provided 
with a specifically tailored notice letter explaining what 
was needed to reopen the claim for service connection for 
schizophrenia, in light of the prior deficiencies in the 
claim.  The Board notes that action by the RO is required to 
satisfy the provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

Hence, to ensure that all due process requirements are met, 
the RO should, through VCAA-complaint notice, give the 
Veteran another opportunity to provide information and/or 
evidence pertinent to the claims on appeal, notifying him 
that he has a full one-year period for response.  See 38 
U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  Specific to the 
request to reopen the claim for service connection for 
schizophrenia, the RO should ensure that its letter addresses 
the basis(es) for the prior, final denial of the claims, and 
should provide information as to what evidence is needed to 
establish the claims, on the merits.  The  RO should ensure 
that its notice to the Veteran meets the requirements of the 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)-particularly as regards disability rating and 
effective date-as appropriate.  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2008).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the remaining claims on 
appeal.  

Accordingly, these matters are  hereby REMANDED to the RO, 
via the AMC, for the following action:

1.  The RO should, through a VCAA-
compliant letter sent to the Veteran and 
his representative,  request that the 
Veteran provide information and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claims remaining on appeal.  

Specific to the request to reopen the claim 
for service connection for schizophrenia, 
the RO must explain what type of evidence 
is needed to reopen the claim (in light of 
the basis(es) for the prior denial(s) of 
the claim) as well as what is needed to 
establish the underlying claim for service 
connection.  The RO should specifically 
address the element(s) required to 
establish service connection that was/were 
found insufficient in the previous 
denial(s) of the claim, as required by Kent 
(cited to above).  The RO should also 
provide specific notice as to what would 
constitute new and material evidence to 
reopen his claim.

Further, the RO should ensure that its 
letter meets the requirements of 
Dingess/Hartman (cited to above), 
particularly as regards VA's assignment of 
disability ratings and effective dates, as 
appropriate.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA orthopedic examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The examiner should clearly identify all 
current knee disability/ies.  Then, with 
respect to each such diagnosed disability, 
the examiner should provide an opinion, 
consistent with sound medical judgment, as 
to whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the disability had its 
onset in or is medically related to 
service-to particularly include injury 
associated with in-service aircraft jumps 
and parachute landings, as alleged.  

In rendering the requested opinion, the 
examiner should specifically consider and 
discuss the Veteran's assertions as to in-
service injury and continuity of symptoms 
since that time, as well as the 
significance, if any, of the July 1991 
post-service  knee injury.  

The physician should set forth all 
examination findings, along with complete 
rationale for the  conclusions reached, in 
a printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal.  If the Veteran 
fails, without good cause, to report to 
the scheduled examination, in adjudicating 
the claim for service connection for 
residuals of knee injury, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate each claim on 
appeal in light of all pertinent evidence 
and legal authority.

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


